Citation Nr: 1507349	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-19 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating higher than 30 percent for bronchial asthma.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to November 1988.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, confirmed and continued the existing 30 percent rating for his bronchial asthma.

In February 2013, in support of his claim for a higher rating for his bronchial asthma, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing has been associated with his claims file, so is part of the record on appeal.

During the hearing, the Veteran testified that he was no longer working and that, even when he was, which was up until 2007, he only worked on a part-time basis.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased-rating claim when this derivative claim is expressly raised by the Veteran or reasonably raised by the record.  A claim for a TDIU is, in essence, a claim for an increased rating.  See Norris v. West, 12 Vet. App. 413, 420 (1999).  The Court has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice, 22 Vet. App. at 453.  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim).

Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part and parcel of an increased-rating claim only when the Roberson requirements are met).  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Moreover, here, the October 2010 RO rating decision at issue not only confirmed and continued the 30 percent rating for the bronchial asthma, but also denied a TDIU, therefore acknowledged the existence of this additional, derivative, claim.  And in response the Veteran did not appeal the denial of this derivative claim, only instead the rating for his bronchial asthma.  So the Board is not additionally considering whether he is entitled to a TDIU, only instead whether he is entitled to a higher rating for his bronchial asthma.

The Board remanded this claim in February 2014 to obtain outstanding medical records concerning the Veteran's bronchial asthma and to have him undergo another VA compensation examination reassessing the severity of this service-connected disability.  The Agency of Original Jurisdiction (AOJ) completed this additional development, but continued to deny the claim, so it is again before the Board.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic (i.e., paperless) records.


FINDINGS OF FACT

1.  The objective pulmonary function tests (PFTs) of record do not show that the Veteran has a Forced Expiatory Volume in one second (FEV-1) less than 56 percent predicted or an FEV-1 to Forced Vital Capacity (FVC) ratio (FEV-1/FVC) less than 56 percent predicted.

2.  He also has not received intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids for his asthma or immune-suppressive medications, and his asthma does not necessitate monthly visits for required care of exacerbations.


CONCLUSION OF LAW

The criteria are not met for a disability rating higher than 30 percent for the bronchial asthma.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.97, Diagnostic Code 6602 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim upon receipt of a complete or substantially complete application.  These VCAA notice requirements apply to all elements of a claim, including, when the claim is for service connection, the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007).  Ideally, this VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO as the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided before initially adjudicating a claim or, if provided, it was inadequate or incomplete, to "cure" this timing defect in the provision of the notice and render it harmless, VA need only provide all necessary notice, give the claimant opportunity to submit additional evidence and/or argument in response to it, and then readjudicate the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC).  This preserves the intended purpose of the notice in that the Veteran is still given meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The Veteran received this required notice in July 2010, prior to initially adjudicating his claim in October 2010, so in the preferred sequence.  The record does not show, nor does he or his representative allege, that there are deficiencies in the notice that are unduly prejudicial, i.e., outcome determinative of his claim.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  Moreover, for increased-rating claims, VA need not advise him of alternative diagnostic codes or request that he submit daily-life evidence, only instead provide "generic" notice.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Thus, the Board finds that the duty to notify has been satisfied.  

To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim, unless there is no reasonable possibility the assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In the disability-rating context, once service connection for the disability has been established, this may include having the Veteran reexamined to reassess the severity of his disability - especially if he alleges a worsening of his disability since it was last rated or examined.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, when a Veteran claims that a disability is worse than when originally rated or last examined by VA, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See also VAOPGCPREC 11-95 (April 7, 1995).

There is no requirement, however, to have the Veteran reexamined merely because of the passage of time since an otherwise adequate examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Board concludes that this additional obligation also has been satisfied.  The Veteran's service treatment records (STRs) have been obtained, also his 
post-service VA and private treatment records.  Additionally, he was provided VA compensation examinations, including as mentioned following and as a direct result of the Board remanding this claim, the reports of which, especially when considered along with the other relevant evidence in the file, provide the information needed to properly rate his asthma disability according to the relevant criteria found in 38 C.F.R. § 4.97, DC 6602 (2013).  Thus, additional examination of this disability is not needed.  See 38 C.F.R. § 3.327(a).

In further developing this claim as the Board had directed when remanding it, the Appeals Management Center (AMC) substantially complied with the Board's February 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The AMC asked the Veteran to identify all sources of private treatment for his bronchial asthma, associated pertinent ongoing VA treatment records, and scheduled him for the required additional VA compensation examination reassessing the severity of this service-connected disability.  He had this additional VA examination in March 2014, and it is adequate to decide his appeal of this claim because it was based on consideration of the relevant evidence in his claims file, pertinent medical history, his lay assertions and current complaints, and because it describes his disability in detail sufficient to allow the Board to make a fully-informed determination regarding the appropriateness of the rating for it.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The AMC has substantially complied with the Board's instructions.


Finally, regarding the Veteran's hearing before the Board, 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge (VLJ) chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, to this end, during the Veteran's hearing all parties agreed as to the issue on appeal.  The parties also generally discussed evidence contained in the record and the sources of treatment he had received for this disability.  There is no indication there is any outstanding, obtainable evidence pertinent to this claim, which has not been obtained and that is obtainable.  Thus, the Board finds that the duties under Bryant have been met.  Moreover, in their hearing testimony he and his representative evidenced their actual knowledge of the type of evidence and information needed to substantiate this claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Standard of Review

In deciding this claim, the Board has reviewed all of the relevant evidence in the electronic claims file (VBMS and Virtual VA).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


III.  Merits of the Claim

The Veteran's bronchial asthma is currently rated as 30-percent disabling under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602.  He contends that he is entitled to a higher rating due to his level of treatment for this disease and because of the extent of his current symptoms associated with it.

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate DCs identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. § 4.2.  In determining the present level of disability, however, a "staged" rating is appropriate for an increased-rating claim when the factual findings show distinct time periods when the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  See generally 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id.at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court/CAVC) has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).


DC 6602 provides that: 

A 100 percent evaluation is assigned for bronchial asthma when FEV-1 is less than 40-percent predicted, or; FEV-1/FVC is less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

Where FEV-1 is 40-55 percent predicted, or; FEV-1/FVC of 40-55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, a 60 percent evaluation may be assigned.

When FEV-1 is 56-70 percent predicted, or; FEV-1/FVC of 57 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication, a 30 percent evaluation is assigned.

Therefore, in order to get a higher rating the Veteran must show he meets these requirements based on the objective results of a PFT, takes the requisite medication, or meets the threshold based on his visits to a physician to treat exacerbations.  Unfortunately, however, there is not this required indication of greater impairment.

During his February 2013 Travel Board hearing, the Veteran testified that since his 30 percent rating had taken effect he had had pneumonia that had caused him to not be able to walk far and got tightness in his chest whatever he did.  After a little work around the house he had to sit down and take his asthma pump.  When he walked upstairs, he also had to use his asthma pump.  He could not work for long periods of time, and he could not ride a bicycle for a long period of time.  He used his inhaler at least twice a day, sometimes three to four times a day.  He believed he had pneumonia because of his asthma.  He went to the emergency room (ER) for his pneumonia.  When he was working he would miss sometimes two or three days a week because of his asthma.  He went to VA as often as he could when he had problems with his asthma or his back until about eight years earlier when the facility where he was being treated stopped taking walk-ins.  Dust and dog dander bother his asthma more.  If it was cold outside and he walked into a warm house it triggered his asthma and he had to use his inhaler.  In addition to his albuterol inhaler, he used powder Asthmanex and Symbicort for chronic obstructive pulmonary disease (COPD).

He had his first  VA compensation examination in August 2010.  The examination report notes his diagnosis of bronchial asthma.  He stated he used Primatene Mist as needed.  He did not use prescription medications.  He didn't require supplemental oxygen.  He denied cough, sputum, hemoptysis, or anorexia.  He denied any dyspnea on exertion.  He did not use any steroids or immunosuppressive drugs.  He had not been totally incapacitated in the past 12 months.  He had occasional wheezing.  His weight was stable.  He denied any cur pulmonale, right ventricular heart failure, or pulmonary hypertension.  Lungs were clear to auscultation and percussion.  A chest X-ray was performed, which was interpreted as normal.  A PFT was given and the results were as follows:  FVC measured 3.91, 91% predicted; FEV-1 measured 2.84, 82% predicted; FEV-1/FVC 73; and 25/75%: 2.36, 67% predicted.  His bronchodilator results were as follows:  FVC:  4.59 measured, 107% predicted, 17% change; FEV-1: 3.41 measured, 99% predicted, 20% change; FEV-1/FVC:  74; and 25/75%: 2.94 measured, 84% predicted.

He as mentioned since has had another VA compensation examination in March 2014, on remand.  The examination report noted his diagnosis of asthma.  His respiratory condition did not require the use of oral or parenteral corticosteroid medications, however.  His respiratory conditions instead required the use of inhaled medications - inhalational bronchodilator therapy daily and inhalational anti-inflammatory medication daily.  His respiratory condition did not require the use of oral bronchodilators or antibiotics.  His respiratory condition did not require outpatient oxygen therapy.

He additionally had not had any asthma attacks with episodes of respiratory failure in the past 12 months.  He had not had any physician visits for required care of exacerbations.  He did not have any scars (surgical or otherwise) related to any conditions or to the treatment of any conditions listed in the diagnosis section.  A repeat PFT was given and the results were as follows:  FVC:  82% predicted.  FEV-1:  81% predicted; and FEV-1/FVC:  79%.  The Veteran's post-bronchodilator results were as follows:  FVC:  96% predicted; FEV-1:  90% predicted; and 
FEV-1/FVC:  75%.  The examiner indicated the test result that most accurately reflects the Veteran's level of disability (based on the condition that is being evaluated for this report) was the FEV-1 %.  The examiner conceded the Veteran's respiratory condition impacted his ability to work through a particularly dusty environment.

The Veteran's updated VA treatment records, also obtained on remand, did not reveal any asthma treatments.

He provided private treatment records concerning an ER visit in January 2011, during which he was diagnosed with left-side pneumonia.  The records did not however indicate that the diagnosis was related to his asthma or that he was having asthma symptoms and indicated he was not in acute respiratory distress.

So after considering this collective body of relevant evidence, the Board must deny his claim for a rating higher than 30 percent for his service-connected asthma.  First, his PFT measurements have been less than required, according to the tests done during his VA compensation examinations, including the most recent one on remand.  He has not registered an FEV-1 figure of 40 to 55 percent predicted or a FEV-1/FVC ratio of 40 to 55 percent.  Instead, the PFT measurements of record are contemplated by a lesser 10 percent rating (FEV-1 of 71 to 80 percent predicted or FEV-1/FVC of 71 to 80 percent) or even better so as to not be contemplated by the rating schedule at all.  The results certainly do not support a rating exceeding 30 percent.

Additionally, it cannot be said that the Veteran's asthma causes him to require monthly visits to a physician for required care of exacerbations.  There are no records indicating he is visiting a physician this often, and he has not alleged that he is.

Finally, he has not shown that his asthma has necessitated intermittent courses of systemic (oral or parenteral) corticosteroids, high dose corticosteroids, or immune-suppressive medications.  He admittedly uses an albuterol inhaler, Asthmanex and Symbicort (which he says is for his COPD).  None of these qualify for the higher 60 percent rating, as they are not oral or parenteral. 

In summary, the medical evidence of record does not avail him to a rating higher than 30 percent for his service-connected asthma because he does not meet the objective PFT thresholds, does not see a physician at least monthly due to asthma exacerbations, and does not use systemic, meaning oral or parenteral, corticosteroids three or more times yearly to treat his asthma.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is inapplicable and the claim must be denied.

Lastly, the Board additionally has considered referring this claim to the Under Secretary for Benefits or to the Director of the Compensation and Pension (C&P) Service or other appropriate authority for extra-schedular consideration, but has determined that no such special consideration is warranted.  There is no evidence of exceptional or unusual circumstances to warrant referring this claim for this extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under § 3.321(b)(1).

The Board finds no such evidence in this particular instance, however.  The Veteran's complaints related to his asthma are considered under the appropriate DC; the rating criteria also contemplate his consequent functional and other impairment owing to his symptoms, indeed, even an exacerbation of them, such as presumably would include when requiring visitation to an ER.  Hence, the rating criteria contemplate his symptomatology.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, noting the disability rating, itself, is recognition that industrial capabilities are impaired.

The assigned schedular evaluation for this service-connected disability is adequate and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  Furthermore, there is no evidence of any exceptional or unusual circumstances, such as frequent hospitalizations, suggesting the Veteran is not adequately compensated for this disability by the regular Rating Schedule.  His evaluation and treatment for this disability has been mostly, if not entirely, on an outpatient basis, not as an inpatient, much less frequent inpatient.  
So extra-schedular referral is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



ORDER

The claim of entitlement to a rating higher than 30 percent for the bronchial asthma is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


